Title: John Barnes to Thomas Jefferson, 2 May 1814
From: Barnes, John
To: Jefferson, Thomas


          
            My Dear Sir— George Town 2d May 1814—
            Your much Esteem’ed, very Particular and interresting favr of the 25h Ulto recd by Yesterdays Mail—has been Attentively perused—Yr reasoning and determination fully conclusive—the Confidential deposit, of an Absent friend—wholly dependent on your Judgement, for the safety of his property do not admit (at these eventfull times) even the shadow of a Risque—less then Goverment security. I shall therefore hasten to Execute your final Commands, respecting the sale of Genl Ks 20. shares of Penna Bank stock. and transpose their Net proceeds—in Subscribing—to the New loan U States. for which purpose,
			 it will (—I presume)—be Necessary for you, to Authorize me, by power of Atty—to sell—in
			 your
			 behalf—as Agent, and sole Atty—for the said Genl T. K:—meanwhile—I shall use  my, best endeavrs to effect the sale, so, as to meet—and secure the whole subscription—for
			 which purpose I have by this days Mail—wrote Mr Taylor to prepare himself, by stating to me the present Currt price, and certainty of Sale, terms &c for my govermt—the first subscription per Advertizt takes place the 25h Inst—
            
              
                
                
                
                
                ¼ say
              
              
                The Amot I contemplate to subscribe—(if agreele)
                $10,000.
                
                
                2,500.
                
              
              
                I have now in hand—of the Genls
                1694.
                50.
                
                
                
              
              
                with the proceeds of dividend due 1t Jany last (not recd—waiting yr order,)} say
                390
                〃
                
                
                
              
              
                together with your Years Int due last Mo
                360
                〃
                
                2,444.
                50
              
              
                
                deficient on 1t Subn only
                
                
                
                55.
                50
              
              
                for
                2d Subn 25hJune
                2,500
                〃
                
                
                
              
              
                〃
                3d do25hJuly
                2,500
                〃
                
                
                
              
              
                〃
                4h do25th Aug.
                2,500
                〃
                
                7,500
                〃
              
              
                
                
                
                
                
                $7,555.
                50
              
            
            
              
                The presumed Net proceeds of 
                 $8000〃
                }
                will leave,
              
              
                penna Bank Stock Clear of all
                
              
              
                exps say a 40 ⅌Ct—may be
                $11.200.
              
            
            the good Genl an Ample surplus for a Remittance
             the present—and with the growing Int. for the coming Year—
            
            with these particulars—if nearly Correct, you will be pleased to signify—your Assent.—or—Correction—,
            the next most essensial—and Anxious Concern will be to furnish the good Genl with a suitable Remittance and shd be happy to be furnished—with a letter of introduction to the Secty of the Treasury, to whom I am a perfect stranger—or, to Mr Monroe—either of whom I, should suppose could favr me, with their Aid in conveying—a Remittance (—if to be effected)—either by Bill of ex: or, on Mr Crawford—either—on his Accot wh the Treasury or his own family Acct—
            with perfect Esteem & Respect,
            I am Dear Sir—Your most Obedt servtJohn Barnes,
          
          
            
              
                Note. 
                $10,000, if a 88 for $100 will produce $11,363⁵⁰⁄₁₀₀ on Loan a 6 ⅌Ct is $681–⁸¹⁄₁₀₀ ⅌ Anm?
              
            
            
              
                Qre 
                as the Genls 20 shares are in 2 Certificates viz 1 of 18 & 1. of 2, whether or not they require—seperate powers—said Certificates—must I presume be endorsed—the Genl Letter not yet translated shall be forwarded to you, ⅌ next opportunity—
              
            
          
        